Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 6/1//22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 6/1/22. Claims 1, 3-4, 6-10, 12-13, 15-16, and 18-25 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Badgewell (US PG Pub: 2019/0187631) teaches a system for reinforcement learning, comprising: an actor-critic framework comprising an actor and a critic; the actor comprising an actor network including a proportional integral derivative (PID) controller having PID gains; and the critic comprising a critic network; and a controller including the PID controller comprising a neural network embedded in the actor-critic framework.
	Kumar (NPL: IEEE (Santosh Kumar: A Comparative Study of PID Tuning Methods Using Anti-Windup Controller, 2012 2nd International Conference on Power, Control and Embedded Systems)) disclose and which is tuned according to reinforcement learning based tuning including anti- windup tuning; wherein the PID controller comprises parameters including an anti-windup parameter associated with tuning of the PID controller.
	Xu (NEURAL-NETWORK-BASED LEARNING CONTROL FOR THE HIGHSPEED PATH TRACKING OF UNMANNED GROUND VEHICLES (Proceedings of the First International Conference on Machine Learning and Cybernetics, Beijing, 4-5 November 2002) disclose wherein the PID gains are weights of the actor network, the weights of the actor network initializes the PID gains on each parameter of the PID controller.
	None of the prior art on record taken either alone or in obvious combination disclose “wherein the anti-windup parameter functions in discrete-time by feeding into a control signal using a scaled sum of past deviations of an actuator signal from an unsaturated signal with a nonnegative scaling constant, to redefine the PID controller” with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 3-4, and 6-9 are allowed due to their direct/indirect dependency on claim 1.
5. 	Independent claim 10, and 16 recites the same allowable limitation as claim 1. Therefore claim 10 and its dependent claim 12-13, and 15 are also allowed. Independent claim 16 and its dependent claim 18-25 are also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116